Citation Nr: 0807169	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle sprain (the right ankle disorder). 

2.  Entitlement to service connection for stomach problems.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from April 1969 to September 
1971.

The veteran's appeal as to the issues listed above arose from 
an August 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran does not have right ankle disorder as the 
result of disease or injury that was present during his 
active military service.

2.  The veteran does not have stomach problems as the result 
of disease or injury that was present during his active 
military service.

3.  The veteran does not have bilateral hearing loss as the 
result of disease or injury that was present during his 
active military service.

4.  The veteran does not have tinnitus as the result of 
disease or injury that was present during his active military 
service.


CONCLUSIONS OF LAW

1.  Right ankle sprain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Stomach problems were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id.  

The veteran's second discharge (DD Form 214) indicates that 
his military occupation specialty was FA (forward artillery) 
unit commander, that his last assignment was with an 
artillery unit, and that his awards include the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  

The veteran's service medical records do not show treatment 
for any relevant symptoms, or any relevant diagnoses, with 
the exception of treatment on one occasion in April 1971 for 
complaints of a swollen right ankle.  The report notes a 
right ankle sprain, and that X-rays did not reveal a 
fracture.  The veteran's separation examination report, dated 
in September 1971, shows that his feet, lower extremities, 
and abdomen, were all clinically evaluated as normal, 
providing evidence against this claim.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1999 and 2005.  The 
Board notes that the claims file includes a number of private 
health care reports from Texoma Care, dated between 1999 and 
2003, and VA progress notes, dated between 2003 and 2004.  
These reports primarily show treatment for hypertension, 
headache, and hyperlipidemia.  None of these reports show 
treatment for any of the claimed conditions, with the 
possible exception that the VA progress notes show treatment 
for complaints of "foot tingling," which was noted to be 
"probably due to not moving the feet around."   

As an initial matter, with regard to the claims for right 
ankle sprain and "stomach problems," under 38 U.S.C.A. § 
1110, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, the veteran's service medical reports 
show one treatment for right ankle sprain in April 1971, with 
no subsequent treatment during the remaining five months of 
service, and no finding of a right ankle disorder in the 
September 1971 separation examination report.  With regard to 
stomach problems, service medical records do not show any 
treatment for stomach symptoms, or a diagnosis of a stomach 
disorder, and the veteran's separation examination report 
shows that his abdomen was clinically evaluated as normal.  
Given the foregoing, chronic conditions are not shown during 
service.  See 38 C.F.R. § 3.303.  

Furthermore, none of the post-service medical evidence 
contains competent evidence to show that the veteran has 
either a right ankle disorder or a stomach disorder.  In this 
regard, a VA joints examination report, dated in November 
2005, shows that the veteran was not afforded a diagnosis, 
and it was noted that X-rays revealed "no significant 
findings."  Such a report provides highly probative evidence 
against this claim. 

Finally, the Board notes that there is no competent evidence 
to show or indicate that the veteran has a right ankle 
disorder or a stomach disorder or that either is related to 
his service.  Accordingly, the claims must be denied.  

With regard to the claim for bilateral hearing loss, the 
veteran's entrance examination report, dated in November 
1968, contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
5
N/R
40
LEFT
N/A
-5
-5
N/R
0

The report shows that the veteran's ears and drums were 
clinically evaluated as normal.  

These results show that the veteran had right ear hearing 
loss, as defined at 38 C.F.R. § 3.385.   Given the foregoing, 
right ear hearing loss was "noted" upon entrance to 
service.  Crowe.  Therefore, the presumption of soundness 
does not attach, and need not be rebutted.  See VAOPGCPREC 3- 
2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare- ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre- 
service disability underwent an increase in severity during 
service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

An OCS (officer candidate school) examination report, dated 
in May 1969, contains audiometric findings that revealed pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
0
N/R
0
LEFT
N/A
5
0
N/R
0

The report shows that the veteran's ears and drums were 
clinically evaluated as normal.  The report further indicates 
that a whispered voice test was 15/15, bilaterally.  

A "USAR commission" examination report, dated in September 
1969, contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
N/R
15
LEFT
N/A
20
10
N/R
20

The report also shows that the veteran's ears and drums were 
clinically evaluated as normal.  

The veteran's separation examination report, dated in 
September 1971, does not include audiometric results, but 
shows that a whispered voice test was 15/15, bilaterally, and 
that the veteran's ears and drums were clinically evaluated 
as normal.  

The Board finds that the evidence in insufficient to show 
that the veteran's right ear hearing loss underwent an 
increase in disability during service.  The veteran's 
entrance examination report showed that his right ear decibel 
loss at 4,000 Hz was 40 decibels, which is representative of 
hearing loss under 38 C.F.R. § 3.385.  Two subsequently dated 
service examination reports show that his right ear decibel 
loss at 4,000 Hz was 0 (in May 1969), and 15 (in September 
1969).  

When the entrance examination report is compared to the 
September 1969 report, there was also a slight decrease in 
decibel loss (of 5 decibels) at 1,000 Hz, and a slight 
increase in decibel loss(of 5 decibels) at 2,000 Hz.  The 
veteran never received any treatment for hearing loss 
symptoms during service, and his September 1971 separation 
examination report shows that a whispered voice test was 
15/15, bilaterally, providing evidence against this claim.  

Finally, there is no competent opinion of record to support a 
conclusion that right ear hearing loss is related to service, 
to include on the basis of aggravation.  In this regard, a 
June 2004 VA audiometric examination report (discussed below) 
shows inter alia that right ear decibel loss at 4,000 Hz was 
40 decibels.  When this report is compared to the entrance 
examination report, it shows that decibel loss decreased 
slightly at 1,000 Hz, and that it remained the same at 2,000 
Hz, and 4,000 Hz.  

In addition, the examiner concluded that, although the 
veteran currently had bilateral high frequency sensorineural 
hearing loss, the most likely etiology of the veteran's 
hearing loss was presbycusis, and that it was less likely 
than not that his "minimal" hearing loss was related to 
military noise exposure, or acoustic trauma, providing more 
evidence against this claim. 

The Board therefore finds that the veteran's pre-existing 
right ear hearing loss did not undergo an increase in 
disability during service.  As the disability underwent no 
increase in severity during service, aggravation may not be 
conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
Accordingly, service connection for right ear hearing loss is 
not warranted.  

With regard to the left ear, the evidence includes a VA 
audiometric examination report, dated in June 2004, which 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows: 








HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
5
15
40
LEFT
N/A
5
0
15
20

This report is the only post-service audiometric report of 
record, and it does not show that the veteran has left ear 
hearing loss as defined at 38 C.F.R. § 3.385.  The claimed 
disability is therefore not shown.  Gilpin.  Furthermore, 
there is no competent evidence of record to show that left 
ear hearing loss is related to the veteran's service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for left 
ear hearing loss, and that the claim must be denied.  

With regard to the claim for tinnitus, the veteran's service 
medical records have previously been discussed.  Briefly 
stated, they do not show treatment for tinnitus symptoms, or 
a diagnosis of tinnitus.  The first evidence of tinnitus is 
found in the aforementioned June 2004 VA audiometric report.  
Therefore, the earliest medical evidence of tinnitus comes at 
least 32 years after separation from active duty service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no competent post-service 
medical evidence to show that the veteran's tinnitus is 
related to his service.  In this regard, the June 2004 VA 
examiner concluded that the most likely etiology of the 
veteran's tinnitus was presbycusis, and that it was less 
likely than not that his tinnitus was related to military 
noise exposure, or acoustic trauma.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that right 
ankle sprain, stomach problems, bilateral hearing loss, and 
tinnitus, were caused by service that ended in 1971.  In this 
case, when the veteran's service medical records (which do 
not show that he was treated for the claimed conditions other 
than one treatment for a right ankle sprain), and his post-
service medical records are considered (which indicate that 
the veteran does not have right ankle sprain, stomach 
problems, or left ear hearing loss, that the earliest 
relevant evidence is dated no earlier than June 2004, and 
which do not contain competent evidence of a nexus between 
any of the claimed conditions and the veteran's service), the 
Board finds that the medical evidence outweighs the veteran's 
contentions that he has right ankle sprain, stomach problems, 
bilateral hearing loss, and tinnitus, that are related to his 
service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in February and April of 2004, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claims.  The VCAA 
notices complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The veteran has been afforded an examination for his claims 
for hearing loss, and tinnitus, and an etiological opinion 
was obtained.  The veteran has also been afforded an 
examination of his right ankle, and as there was no 
diagnosis, an etiological opinion is not required.  With 
regard to the claim for stomach problems, the veteran has not 
been afforded an examination, and an etiological opinion has 
not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show that 
the veteran was treated for stomach symptoms during service, 
which ended in 1971.  There are no relevant post-service 
medical treatment records, and there is no competent evidence 
to show that the veteran has a stomach condition that is 
related to his service.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post-service medical record provides 
evidence against this claim.  The Board therefore concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for right ankle sprain is denied.  

Service connection for stomach problems is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


